DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 04/19/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered. 
Election/Restrictions
Claims 1 and 20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13 and 15-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-13 and 15-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9, 12-13, 15-16, 18, 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art fails to disclose or make obvious the claimed packaging machine comprising an atmosphere modifying station in which an atmosphere within the package is modifiable by evacuation and/or gassing by a pressure control device having a first and second valve independently controllable and connected in parallel and controllable by a control device which is configured to determine a volume flow set point profile based on user inputs, and wherein the user inputs comprise one of a desired process speed, desired fault tolerance, or a weighting between process speed and fault tolerance. The valves are controllable by the control device to achieve the volume flow set point profiled. Specifically the valves are in parallel to each other meaning that the valves are connected to a common source/inlet and a common outlet/station. The prior art does not distinctly disclose the pressure control device within a packaging machine for controlling the volume flow rate based on a set point profile from user inputs includes one of process speed, desired fault tolerance, or a weighting between process speed and fault tolerance, wherein the controller controls at least 2 valves which are connected parallel with each other and independently controllable for achieving the set point profile. While the specific valve arrangement is known see at least Cohen U.S. 2007/0079892 which details changing the atmosphere of a container with parallel valve arrangement Cohen does not disclose forming a package or the user defined set point profile, or the specific controlling as detailed in the claims. Vaccari U.S. 2012/0144785 teaches as illustrated in fig. 7 a valve control system for controlling the atmosphere within a package forming system but does not distinctly disclose a set point profile, defined by the user inputs of at least one of process speed, fault tolerance or a weighting between the two or that the first and second valve are in parallel since two outlets or two inlets exist the valves are not interpreted as in parallel since two common valves do not influence a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731